DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7, 9-11, and 13 have been considered but are moot because the new ground of rejection using the prior art of Luere et al (US 2014/0335695) whose introduction is necessitated by the amendment to claims 1 and 7 which clarifies the location of the UV radiation source(s) relative to the chamber lid and gas distribution assembly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Luere et al (US 2014/0335695).
Regarding claim 1:	The prior art of Luere et al teaches external UV light sources in semiconductor manufacturing. The apparatus of Luere et al features an atomic oxygen cleaning chamber 200 , comprising: a chamber body 202; a chamber lid 204; a processing volume defined by the chamber body and the chamber lid; an ultraviolet (UV) radiation generator including one or more UV radiation sources 502,504 (UV light sources recited in [0063]); a pedestal assembly 248 disposed in the processing volume, the pedestal having a processing position (see Fig. 5 of 
Regarding claim 3:	The chamber of one of claims 1, wherein the gas distribution assembly (showerhead 230) comprises: a gas inlet (232’, 232’’) formed in the chamber body, the gas inlet having: a manifold, the manifold configured to be connected to an ozone generator (gas panel 258); and a flow guide, the flow guide having a plurality of channels (see recitation of a plurality of apertures in [0028]) to distribute ozone (see O3 or ozone is recited in [0025]) over the upper surface of the pedestal.  See [0025] and Figs. 2 and 5 of Luere et al.

Regarding claim 4:	The chamber of claim 1, wherein the one or more UV radiation sources are configured to discharge radiation at about 240 nanometers (nm) to about 310 nm wavelength.  See [0047] and [0064] of Luere et al which teaches a wavelength range of 110-600nm.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5, 7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Luere et al (US 2014/0335695) in view of Srinivasan et al (US 2108/0350595).
 The teachings of Luere et al were discussed above.

Regarding claim 5:	Luere et al fails to teach a pedestal coupled to a stem that moves the pedestal between a processing and transfer position

Luere et al fails to teach a pedestal coupled to a stem that moves the pedestal between a processing and transfer position. See Fig. 5 of Luere et al illustrates that there is a gap 506 between the showerhead assembly 230 and the wafer 402, or chamber lid 204 and substrate support assembly 148 (pedestal), but fails to teach the specific structure to ensure this.
 	The pedestal of Srinivasan et al teaches that the pedestal is coupled to a stem 310 operable to move the pedestal between the processing position and a transfer position.  See the discussion in [0036] that recites the pedestal 306 is translated via the drive systems 312. The motivation to modify the support structure of Luere et al with a stem is that is provide a structure to ensure the pedestal (wafer support) moves between a processing and transfer position. Thus, it would have been obvious for one of ordinary skill in the art at the time of claimed invention to modify the support structure of Luere et al with a stem is that is provide a structure to ensure the pedestal (wafer support) moves between a processing and transfer position as suggested by Srinivasan et al

Regarding claim 7:	Luere et al fails to teach a multichamber system and a robot.



	The motivation to provide the chamber of Luere et al as one of the chambers in the multichamber system of Srinivasan et al is that it allows the substrate to be processed by additional chambers to undergo additional processing as desired. Thus, it would have been obvious for one of ordinary skill in the art at the time of the claimed invention to provide the chamber of Luere et al as one of the chambers in the multichamber system of Srinivasan et al.
  

Regarding claim 9:	See the rejection of claim 3 above.

Regarding claim 10:	See the rejection of claim 4 above.

Regarding claim 11:	Recall Luere et al fails to teach a pedestal coupled to a stem that moves the pedestal between a processing and transfer position. See Fig. 5 of Luere et al illustrates that there is a gap 506 between the showerhead assembly 230 and the wafer 402, or chamber lid 204 and substrate support assembly 148 (pedestal), but fails to teach the specific structure to ensure this.

Regarding claim 13:	The system of claim 7, wherein one or more service chambers are adapted for at least one of a degassing, orientation, cool down, pretreatment, precleaning, and post-annealing process. The specific types of service chambers used in the prior art of Luere et al is a matter of an intended use. Nevertheless Luere et al discusses in that the type of chamber is cleaning/etching see [0008], [0063].


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716